By the Court,

Savage, Ch. J.
The revised statutes declare, that if the action of ejectment be brought by tenants in common against their co-tenants, they shall, in addition to other necessary evidence, prove that the defendants ousted the plaintiffs, or did some other act amounting to a total denial of their right as co-tenants. The assertion by the defendant of his ownership of the whole premises, and his offer to sell, coupled with this declaration that the plaintiffs would he compelled to sign the deed through which he derived his title, amount to a sufficient denial of the plaintiffs’ right as co-tenants to entitle them to a verdict.
New trial denied.